 



EXHIBIT 10.3
March 14, 2008
Silicon Mountain Holdings, Inc.
4755 Walnut Street
Boulder, Colorado 80301
Attention:      Rudolph (Tré) A. Cates III
Re:       Overadvance Side Letter
     Reference is hereby made to that certain Security and Purchase Agreement
dated as of September 25, 2006 by and among SILICON MOUNTAIN HOLDINGS, INC., a
Colorado corporation (“Parent”), SILICON MOUNTAIN MEMORY, INCORPORATED, a
Colorado corporation (“SMM”), VCI SYSTEMS, INC., a Colorado corporation (“VCI”,
and together with Parent and SMM, the “Companies” and, each a “Company”) and
Laurus Master Fund, Ltd. (“Laurus”) (as amended, modified and/or supplemented
from time to time, the “Security Agreement”). Capitalized terms used but not
defined herein shall have the meanings ascribed them in the Security Agreement.
Subject to satisfaction of the Overadvance Conditions (as defined below), Laurus
is hereby notifying the Companies of its decision to exercise the discretion
granted to it pursuant to Section 2(a)(ii) of the Security Agreement to make
Loans to the Companies during the Period (as defined below) in excess of the
Formula Amount on the date hereof (the “Overadvance”). Subject to satisfaction
of the Overadvance Conditions, the aggregate principal amount of the Overadvance
as of the date hereof shall be $300,000 (the “Initial Overadvance Amount”). The
outstanding Overadvance shall at no time exceed the lesser of (x) the Applicable
Overadvance Amount (as defined below) and (y) the remainder of the Capital
Availability Amount less the Formula Amount as of the date of determination (the
lesser of clauses (x) and (y) above, the “Maximum Overadvance Amount”). The
“Applicable Overadvance Amount” shall mean on any date of determination such
amount set forth on Annex A hereto opposite the period during which such
determination is made.
     In connection with making the Overadvance, from the date hereof through and
including April 1, 2009 (the “Period”), Laurus hereby waives compliance with
Section 3 of the Security Agreement, but solely as such provision relates to the
immediate repayment requirement for Overadvances. Laurus further agrees that
solely for such Period (but not thereafter), (i) the incurrence and existence of
the Overadvance shall not trigger an Event of Default under Section 19(a) of the
Security Agreement and (ii) during the Period, the rate of interest applicable
to such Overadvances shall be as set forth in Section 5(b)(ii) of the Security
Agreement (collectively, the “Overadvance Rate”). Interest shall be
(i) calculated on the basis of a 360 day year and shall accrue beginning on the
date hereof, and (ii) payable monthly, in arrears, commencing on April 1, 2008
and on the first business day of each consecutive calendar month thereafter
through and

 



--------------------------------------------------------------------------------



 



including the expiration of the Period, whether by acceleration or otherwise.
All other terms and provisions of the Security Agreement and the Ancillary
Agreements shall remain in full force and effect. For the avoidance of doubt,
all proceeds applied by any Company in repayment of its obligations to Laurus
hereunder and under the Security Agreement and the Ancillary Agreements shall be
first applied as a repayment of the Overadvance unless otherwise agreed by
Laurus. Once repaid, the Overadvance may be reborrowed during the Period
provided that the maximum amount of the Overadvance outstanding shall not at any
time exceed the Maximum Overadvance Amount.
     Each Company hereby acknowledges and agrees that Laurus’ obligation to fund
the Initial Overadvance Amount on the date hereof and each permitted reborrowing
thereof after the date hereof up to the Maximum Overadvance Amount shall, at the
time of such making of such Overadvance or reborrowing, and immediately after
giving effect thereto, be subject to the satisfaction of the following
conditions (the “Overadvance Conditions”): (i) no Event of Default shall exist
and be continuing as of such date; (ii) all representations, warranties and
covenants made by each Company in connection with the Security Agreement and the
Ancillary Agreements shall be true, correct and complete as of such date; and
(iii) each Company and its Subsidiaries shall have taken all action necessary to
grant Laurus “control” over all of such Company’s and its respective
Subsidiaries’ Deposit Accounts (the “Control Accounts”), with any agreements
establishing “control” to be in form and substance satisfactory to Laurus.
“Control” over such Control Accounts shall be released upon the indefeasible
repayment in full and termination of the Overadvance (together with all accrued
interest and fees which remain unpaid in respect thereof).
     The Companies hereby acknowledge that all amounts outstanding under the
Overadvance (together with accrued interest and fees which remain unpaid in
respect thereof) on the date of expiration of the Period shall, jointly and
severally, be repaid in full by the Companies on such date of expiration. The
failure to make any required repayment of an Overadvance shall give rise to an
immediate Event of Default.
     The Parent understands that it has an affirmative obligation to make prompt
public disclosure of material agreements and material amendments to such
agreements. It is the Parent’s determination that this letter is material. The
Parent agrees to file an 8-K within 4 business days following the date hereof
and in the form otherwise prescribed by the SEC.
     This letter may not be amended or waived except by an instrument in writing
signed by each of the Companies and Laurus. This letter may be executed in any
number of counterparts, each of which shall be an original and all of which,
when taken together, shall constitute one agreement. Delivery of an executed
signature page of this letter by facsimile transmission shall be effective as
delivery of a manually executed counterpart hereof or thereof, as the case may
be. THIS LETTER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK. This letter sets forth the entire agreement between
the parties hereto as to the matters set forth herein and supersede all prior
communications, written or oral, with respect to the matters herein.
     This Overadvance Side Letter shall for all purposes be deemed to be an
Ancillary Agreement.

2



--------------------------------------------------------------------------------



 



     If the foregoing meets with the Companies’ approval please signify the
Companies’ acceptance of the terms hereof by signing below.

                  LAURUS MASTER FUND, LTD.     By: Laurus Capital Management,
LLC,     its investment manager.
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

3



--------------------------------------------------------------------------------



 



AGREED AND ACCEPTED ON THE DATE HEREOF:
SILICON MOUNTAIN HOLDINGS, INC.

               
 
       
By:
       
 
       
Name:
  Rudolph (Tré) A. Cates III    
Title:
  President and Chief Executive Officer    
 
        SILICON MOUNTAIN MEMORY, INCORPORATED    
 
       
By:
       
 
       
Name:
  Rudolph (Tré) A. Cates III    
Title:
  President and Chief Executive Officer    
 
        VCI SYSTEMS, INC.
 
       
By:
       
 
       
Name:
  Rudolph (Tré) A. Cates III    
Title:
  President and Chief Executive Officer    

4



--------------------------------------------------------------------------------



 



ANNEX A
APPLICABLE OVERADVANCE AMOUNT

          Period   Applicable Overadvance Amount
March 13, 2008 through and including October 31, 2008
  $ 300,000    
November 1, 2008 through and including November 30, 2008
  $ 250,000    
December 1, 2008 through and including December 31, 2008
  $ 200,000    
January 1, 2009 through and including January 31, 2009
  $ 150,000    
Feb 1, 2009 through and including February 28, 2009
  $ 100,000    
March 1, 2009 through and including March 31, 2008
  $ 50,000    
April 1, 2009
  $ 0  

5